Citation Nr: 1013545	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

For reasons explained below, the appeal is REMANDED to the 
RO.  VA will notify you if further action is required on your 
part.


REMAND

In April 2009, the Veteran requested a Travel Board hearing 
at the RO before a Veterans Law Judge.  See 38 C.F.R. 
§§ 3.103(c)(1); 20.700(a) (2009).  The Veteran was notified 
by letter in March 2010 that such hearing would take place on 
April 27, 2010 at the RO.  However, the Veteran's case was 
erroneously transferred to the Board.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the RO for 
the Veteran's scheduled Travel Board 
hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

